11/04/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 22-0352



                             No. DA 22-0352


STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

GARREN DOUGLAS SEAL,

           Defendant and Appellant.



                                 GRANT



      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until December 12, 2022, to

prepare, file, and serve the Appellant's opening brief.




                                                            Electronically signed by:
                                                               Bowen Greenwood
                                                           Clerk of the Supreme Court
                                                                November 4 2022